DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
 Response to Amendment
In the amendment dated 1/6/2021, the following has occurred: Claims 17 and 29 have been amended; Claims 23-25 are cancelled; and new Claims 33-36 have been added.
The objection to the abstract has been withdrawn in response to the latest remark/amendment.
Claims 17 and 20-22, and 26-36 are pending.  Claims 17 and 20-32 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 1/6/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is over 150 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
Claims 17, 21-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable by Sano et al., US 20030113636 (hereinafter, Sano), in view of Tokuda et al., US 20130071731 (hereinafter, Tokuda).
As to Claim 17:
	Sano discloses a lithium ion secondary battery (Title, Abstract) comprising: a positive electrode including a current collector made from aluminum (see “… current collector… aluminum or the like is used for the positive electrode…”, [0142]); a negative electrode (see “… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]); and an electrolytic solution (see “non-aqueous electrolysis solution…”, Abstract), wherein
the positive electrode contains LiNi0.33Mn0.33Co0.33O2 as a positive electrode active material [0252],
the negative electrode contains a graphite, as a negative electrode active material (see “graphite… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]),
the electrolytic solution contains an electrolyte including a lithium salt [0127, 0151, 0175], and a linear carbonate represented by diethyl carbonate [0191], the linear carbonate is contained at a mole ratio of 2.01 to 4.63 and 3.09 when the molarity of lithium salt is 1.5 mol/L in one example relative to the lithium salt (see calculation below – calculation is based on the molarity of lithium salt in a solvent having 30 vol% of ethylene carbonate and 70 vol% of diethyl carbonate [0175]), and the lithium salt can be  mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175], 
Density of diethyl carbonate
975.00
g/L
molar mass of diethyl carbonate
113.13
g/mol
molarity of lithium salt (minimum)
1.30
mol/L
molarity of lithium salt
1.50
mol/L
molarity of lithium salt (maximum)
3.00
mol/L
in 1 liter, 70% of diethyl carbonate
0.70
L
mass of diethyl carbonate in 1 liter
682.50
g
mol of diethyl carbonate in 1 liter
6.03
mol
ratio of diethyl carbonate to one mole of lithium salt (min)
4.64
 
ratio of diethyl carbonate to one mole of lithium salt
3.09
 
ratio of diethyl carbonate to one mole of lithium salt (max)
2.01
 


and/or
the negative electrode contains a graphite, as a negative electrode active material (see “graphite… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]),
the electrolytic solution contains an electrolyte including a lithium salt [0127, 0151, 0175], and a linear carbonate represented by diethyl carbonate [0191], and the lithium salt can be a mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175], and the lithium salt has a concentration of 1.3 to 3 mol/L and 1.5 mol/L in one example [0175, 0298], 
	 a ratio of P of moles of the second lithium salt relative to total moles of the first lithium salt and the second lithium salt is 0.2/1.5 or 0.13 (see [0298] – the value 0.2 is the molarity of LiPF6 and the value 1.3 is the molarity of the first salt, and the total salt concentration is 0.2+1.3 or 1.5 mol/L). 
	Even though Sano does disclose different lithium imide salts, Sano does not disclose that the first lithium salt is specifically LiFSA or ((FSO2)2NLi).
In the same field of endeavor, Tokuda also discloses a lithium secondary battery (Title, Abstract) having an electrolyte solution comprising a lithium salt in a solvent comprising a mixture of cyclic carbonates and linear carbonates [0004, 0140, 0164] similar to that of Sano.  Tokuda teaches several lithium imide salts including LiN(FCO).sub.2, LiN(FCO)( FSO.sub.2), LiN( FSO.sub.2).sub.2, LiN( FSO.sub.2)(CF.sub.3SO.sub.2), LiN(CF.sub.3SO.sub.2).sub.2, LiN(C.sub.2F.sub.5SO.sub.2).sub.2, lithium cyclic 1,2-perfluoroethanedisulfonylimide, lithium cyclic 1,3-perfluoropropanedisulfonylimide, LiN(CF.sub.3SO.sub.2)(C.sub.4F.sub.9SO.sub.2) or the like [0044].

As to Claim 21:
	Sano also discloses other carbonate that can replace ethylene carbonate including trifluoropropylene carbonate [0031, 0148].
As to Claim 22:
	Sano discloses all the electrolyte is the supporting salt [0276, 0298].
As to Claims 23-25:
	Sano discloses the lithium salt can be a mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175] and in one example, the mixture is LiN(SO.sub.2C.sub.2F.sub.5).sub.2 and LiPF.sub.6 [0298].
As to Claim 26:
	Sano discloses the electrolytic solution can contain a mixture of a number of different cyclic carbonate and linear carbonate. Sano does teach in several examples where two cyclic carbonate and one linear carbonate [0031, 0191, 0254, 0263, 0264].
	Even though Sano does not teach a specific example with two linear carbonate, it would have been obvious to a person skilled in the art before the filing date of the application to incorporate two linear carbonate as Sano teaches that a mixture of different cyclic carbonate and linear carbonate can be used together and also teaches that a mixture with two of the same types of carbonate such as cyclic carbonate are known solvent for the electrolyte of Sano.
As to Claims 31 and 33:
 CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sufb.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175] and in one example, the mixture is LiN(SO.sub.2C.sub.2F.sub.5).sub.2 and LiPF.sub.6 [0298].
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable by Sano et al., US 20030113636 (hereinafter, Sano), in view of Tokuda et al., US 20130071731 (hereinafter, Tokuda), as applied to Claim 17, and further in view of Kojima et al., US 20130224575 (hereinafter, Kojima).
Sano discloses the electrolytic solution can contains ethylene carbonate that is usually 20% or less of the entire solution but does not disclose that the carbonate is fluoroethylene carbonate in the claimed amount.
In the same field of endeavor, Kojima also discloses an electrolyte for a lithium ion secondary battery similar to that of Sun (Abstract).  Kojima further disclose that halogenated ethylene carbonate can also be used in an amount of 5 to 10 mass % as to improve charge-discharge cycle characteristics and decrease bulging [0066, 0070]. 
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate fluoroethylene carbonate as taught by Kojima to the electrolyte solvent of Sano in the disclosed amount as to improve charge-discharge cycle characteristics and decrease bulging [0066, 0070].
Furthermore, it also noted that the language “the moles of the entire organic solvent” does not indicate how much solvent is used and that the amount of FEC of 1.5 to 6.0 can easily be scaled up or down based on the actual amount of solvent used.
Claims 20, 27-30, 32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al., US 20030113636 (hereinafter, Sano), in view of Tokuda et al., US 20130071731 (hereinafter, Tokuda), as applied to Claim 17, and further in view of Onuki et al., US 20050118512 (hereinafter, Onuki).
As to Claim 20:
	Sano discloses the lithium salt can be a mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175] and in one example, the mixture is LiN(SO.sub.2C.sub.2F.sub.5).sub.2 and LiPF.sub.6 [0298].  Sano discloses that the lithium salt can have a concentration of 1.3 to 3 mol/L in the electrolyte solution but does not disclose that the second lithium salt has 1.0 mol/L or more.
	In the same field of endeavor, Onuki also discloses a lithium secondary battery having lithium salt in the electrolyte similar to that Sano ([0148], Abstract).  Onuki further discloses that concentration of lithium salt such as LiPF6 should be 70 to 98% by weight in the electrolyte compared to other salt concentration such as LiN( CF.sub.3SO.sub.2).sub.2, and LiN( C.sub.2F.sub.5SO.sub.2).sub.2 which should be 2 to 30% by weight [0148], which can suppressed gas generation during continuous charging and reduced deterioration after high-temperature storage [0148].  Note that Sano has already disclosed that the molarity of the lithium salt is 1.3 to 3 mol/L; thus, 70 to 98% of the total molarity would result in about 1.3 * 0.70 or 0.91 to 3 * 0.98 or 2.94 mol/L for the second lithium salt.
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the second lithium salt of Sano in the range taught by Onuki as to suppress gas generation during continuous charging and reduce deterioration after high-temperature storage [0148].  
As to Claim 27:
Sano discloses a lithium ion secondary battery (Title, Abstract) comprising: a positive electrode including a current collector made from aluminum (see “… current collector… aluminum or the like is used for the positive electrode…”, [0142]); a negative electrode (see “… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]); and an electrolytic solution (see “non-aqueous electrolysis solution…”, Abstract), wherein
the positive electrode contains LiNi0.33Mn0.33Co0.33O2 as a positive electrode active material [0252],
the negative electrode contains a graphite, as a negative electrode active material (see “graphite… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]),
the electrolytic solution contains an electrolyte including a lithium salt [0127, 0151, 0175], and a linear carbonate represented by diethyl carbonate [0191], and the lithium salt can be a mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175], and the lithium salt has a concentration of 1.3 to 3 mol/L and 1.5 mol/L in one example [0175, 0298], 
	 a ratio of P of moles of the second lithium salt relative to total moles of the first lithium salt and the second lithium salt is 0.2/1.5 or 0.13 (see [0298] – the value 0.2 is the molarity of LiPF6 and the value 1.3 is the molarity of the first salt, and the total salt concentration is 0.2+1.3 or 1.5 mol/L). 
	However, Sano does not disclose: (a) the same range of lithium salt concentration (taught 1.3-3 mol/L vs claimed 1.8-3 mol/L); (b) the same P ratio (0.13 in one example vs claimed 0.4-0.7).
	Regarding (a) the same range of lithium salt concentration (taught 1.3-3 mol/L vs claimed 1.8-3 mol/L):
It would have been obvious to a person skilled in the art before the effective filing date of the application to modify the salt concentration range of Sano as to achieve the claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held 
	Regarding (b) the same P ratio (0.13 in one example vs claimed 0.4-0.7):
	In the same field of endeavor, Onuki also discloses a lithium secondary battery having lithium salt in the electrolyte similar to that Sano ([0148], Abstract).  Onuki further discloses that concentration of lithium salt such as LiPF6 should be 70 to 98% by weight in the electrolyte compared to other salt concentration such as LiN( CF.sub.3SO.sub.2).sub.2, and LiN( C.sub.2F.sub.5SO.sub.2).sub.2 which should be 2 to 30% by weight [0148], which can suppressed gas generation during continuous charging and reduced deterioration after high-temperature storage [0148].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the second lithium salt of Sano in the range taught by Onuki as to suppress gas generation during continuous charging and reduce deterioration after high-temperature storage [0148].  
As to Claim 28:
	Sano also discloses other carbonate that can replace ethylene carbonate including trifluoropropylene carbonate [0031, 0148].
As to Claim 29:
	Sano discloses a lithium ion secondary battery (Title, Abstract) comprising: a positive electrode including a current collector made from aluminum (see “… current collector… aluminum or the like is used for the positive electrode…”, [0142]); a negative electrode (see “… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]); and an electrolytic solution (see “non-aqueous electrolysis solution…”, Abstract), wherein
[0252],
the negative electrode contains a graphite, as a negative electrode active material (see “graphite… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]),
the electrolytic solution contains an electrolyte including a lithium salt [0127, 0151, 0175], and a linear carbonate represented by diethyl carbonate [0191], the linear carbonate is contained at a mole ratio of 2.01 to 4.63 and 3.09 when the molarity of lithium salt is 1.5 mol/L in one example relative to the lithium salt (see calculation below – calculation is based on the molarity of lithium salt in a solvent having 30 vol% of ethylene carbonate and 70 vol% of diethyl carbonate [0175]), and the lithium salt can be  mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175], 
Density of diethyl carbonate
975.00
g/L
molar mass of diethyl carbonate
113.13
g/mol
molarity of lithium salt (minimum)
1.30
mol/L
molarity of lithium salt
1.50
mol/L
molarity of lithium salt (maximum)
3.00
mol/L
in 1 liter, 70% of diethyl carbonate
0.70
L
mass of diethyl carbonate in 1 liter
682.50
g
mol of diethyl carbonate in 1 liter
6.03
mol
ratio of diethyl carbonate to one mole of lithium salt (min)
4.64
 
ratio of diethyl carbonate to one mole of lithium salt
3.09
 
ratio of diethyl carbonate to one mole of lithium salt (max)
2.01
 


and/or
the negative electrode contains a graphite, as a negative electrode active material (see “graphite… negative electrode active material… negative electrode”, [0003, 0008, 0036, 0134, 0201]),
the electrolytic solution contains an electrolyte including a lithium salt [0127, 0151, 0175], and a linear carbonate represented by diethyl carbonate [0191], and the lithium salt can be a mixture of LiPF.sub.6,  CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175], and the lithium salt has a concentration of 1.3 to 3 mol/L and 1.5 mol/L in one example [0175, 0298], 
	 a ratio of P of moles of the second lithium salt relative to total moles of the first lithium salt and the second lithium salt is 0.2/1.5 or 0.13 (see [0298] – the value 0.2 is the molarity of LiPF6 and the value 1.3 is the molarity of the first salt, and the total salt concentration is 0.2+1.3 or 1.5 mol/L). 
	Sano does not disclose: (a) the same mass% range; and (b) the second lithium salt has 1.0 mol/L or more.
	Regarding (a) the same mass% range:
Sano discloses a solvent comprising a mixture of ethylene carbonate and diethyl carbonate in a volume ratio of 3:7, but Sano does not disclose the same mass% range.
	In the same field of endeavor, Tokuda also discloses a lithium secondary battery (Title, Abstract) having an electrolyte solution comprising a lithium salt in a solvent comprising a mixture of cyclic carbonates and linear carbonates [0004, 0140, 0164] similar to that of Sano.  Tokuda further teaches that the linear carbonate can be 5 vol% to about 90 vol % [0059].  Tokuda teaches that a person skilled in the art would be able to modify the concentration range as to adjust the viscosity of the nonaqueous electrolyte solution to within an appropriate range and to suppress drops in ion conductance as well as to avoid drop in electrical conductivity [0059].
	It would have been obvious to a person skilled in the art before the filing date of the application to modify the vol% range of Sano as taught by Tokuda as to adjust the viscosity of the nonaqueous electrolyte solution to within an appropriate range and to suppress drops in ion conductance as well as to avoid drop in electrical conductivity [0059].
	Regarding (b) the second lithium salt has 1.0 mol/L or more.

	In the same field of endeavor, Onuki also discloses a lithium secondary battery having lithium salt in the electrolyte similar to that Sano ([0148], Abstract).  Onuki further discloses that concentration of lithium salt such as LiPF6 should be 70 to 98% by weight in the electrolyte compared to other salt concentration such as LiN( CF.sub.3SO.sub.2).sub.2, and LiN( C.sub.2F.sub.5SO.sub.2).sub.2 which should be 2 to 30% by weight [0148], which can suppressed gas generation during continuous charging and reduced deterioration after high-temperature storage [0148].  Note that Sano has already disclosed that the molarity of the lithium salt is 1.3 to 3 mol/L; thus, 70 to 98% of the total molarity would result in about 1.3 * 0.70 or 0.91 to 3 * 0.98 or 2.94 mol/L for the second lithium salt.
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the second lithium salt of Sano in the range taught by Onuki as to suppress gas generation during continuous charging and reduce deterioration after high-temperature storage [0148].  
As to Claim 30:
	Sano discloses the lithium salt can be a mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175] and in one example, the mixture is LiN(SO.sub.2C.sub.2F.sub.5).sub.2 and LiPF.sub.6 [0298].  Sano discloses that the lithium salt can have a concentration of 1.3 to 3 mol/L in the electrolyte solution but does not disclose that the second lithium salt has 1.0 mol/L or more.
	In the same field of endeavor, Onuki also discloses a lithium secondary battery having lithium salt in the electrolyte similar to that Sano ([0148], Abstract).  Onuki further discloses that concentration of lithium salt such as LiPF6 should be 70 to 98% by weight in the electrolyte compared to other salt 
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the second lithium salt of Sano in the range taught by Onuki as to suppress gas generation during continuous charging and reduce deterioration after high-temperature storage [0148].  
As to Claim 32:
	Sano discloses the linear carbonate is contained at a mole ratio of 2.01 to 4.63 and 3.09 when the molarity of lithium salt is 1.5 mol/L in one example relative to the lithium salt (see calculation below – calculation is based on the molarity of lithium salt in a solvent having 30 vol% of ethylene carbonate and 70 vol% of diethyl carbonate [0175]).
As to Claim 35:
	Even though Sano does disclose different lithium imide salts, Sano does not disclose that the first lithium salt is specifically LiFSA or ((FSO2)2NLi).
In the same field of endeavor, Tokuda also discloses a lithium secondary battery (Title, Abstract) having an electrolyte solution comprising a lithium salt in a solvent comprising a mixture of cyclic carbonates and linear carbonates [0004, 0140, 0164] similar to that of Sano.  Tokuda teaches several lithium imide salts including LiN(FCO).sub.2, LiN(FCO)( FSO.sub.2), LiN( FSO.sub.2).sub.2, LiN( FSO.sub.2)(CF.sub.3SO.sub.2), LiN(CF.sub.3SO.sub.2).sub.2, LiN(C.sub.2F.sub.5SO.sub.2).sub.2, lithium cyclic 1,2-perfluoroethanedisulfonylimide, lithium cyclic 1,3-perfluoropropanedisulfonylimide, LiN(CF.sub.3SO.sub.2)(C.sub.4F.sub.9SO.sub.2) or the like [0044].

As to Claim 36:
	Sano discloses the lithium salt can be a mixture of LiPF.sub.6, LiBF.sub.4, and LiAsF.sub.6 and LiN( CF.sub.3SO.sub.2).sub.2 LiN(CF.sub.3CF.sub.2SO.sub.2).sub.2, LiN( CF.sub.3SO.sub.2)(C.sub.4F.sub.2SO.sub.2) and LiN(CF.sub.3CF.sub.2CO)- .sub.2 [0127, 0151, 0175] and in one example, the mixture is LiN(SO.sub.2C.sub.2F.sub.5).sub.2 and LiPF.sub.6 [0298].  

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
The main contention is that Sano and Onuki does not meet the claimed mole ratio P relationship for claim 17 (0<P<0.3) and claim 27 (0.4<P<0.7) (Remarks, Pgs. 16-17).  For claim 17, applicant described the taught ratio of Sano and Onuki to be 0.3:0.7.  However, the listed paragraphs [0127], [0151], [0175], and [0298] of Sano and [0148] of Onuki does not teach 0.3:0.7.  Furthermore, the prior art teaches that the molarity of LiPF6 is 0.2 and the molarity of a first salt is 1.3; thus, the P ratio would be 0.2/(1.2+1.5) or 0.13 which is within the claimed P range.
For Claim 27, applicant again used the ratio 0.3:0.7 that does not actually teach by Sano or Onuki.  Furthermore, Onuki teaches that the concentration of lithium salt such as LiPF6 should be 70 to 98% by weight in the electrolyte compared to other salt concentration such as LiN( CF.sub.3SO.sub.2).sub.2, and LiN( C.sub.2F.sub.5SO.sub.2).sub.2 which should be 2 to 30% by weight [0148].  Note that Sano has already disclosed that the molarity of the first lithium salt is 1.3 to 3 mol/L; thus, 70 to 98% of the total molarity would result in about 1.3 * 0.70 or 0.91 mol/L to 3 * 0.98 or 2.94 mol/L for the second lithium salt.  Thus, the P ratio is range from (0.91)/(0.91+1.3) or 0.41 to (2.94)/(2.94+3) or 0.49.  Thus, both values are within the claimed P range.
Note that the calculation above is depending on the molarity of the lithium salt used not what specific lithium salt is being used.
The argument is similarly apply to the argument for claim 29 (Remark, Pg. 18).
Applicant also argued that the second lithium salt is not less than 1.0 mol/L as claimed in Claim 29.   Applicant argues that Sano discloses that the lithium salt is not less than 1.0 mol/L but does not disclose that specifically that the concentration of the second lithium salt is not less 1.0 mol/L.  However, as noted above, Onuki also teaches that modification that uses higher molarity of lithium salt such as LiPF6 can help suppressed gas generation during continuous charging and reduced deterioration Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 34, the newly added claim has been addressed above (Remark, Pg. 20).
Regarding Claim 32, the argument of the mole ratio P has been addressed by a combination of Sano and Onuki as discussed above (Remark, Pg 21).
Regarding Claim 20 and 30 depending on Claims 17 and 27, arguments to claim 17 and 27 have been addressed above.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723